First of all, allow me to congratulate His Excellency Mr. Tijjani Muhammad-Bande of Nigeria on his election as President of the General Assembly at its seventy-fourth session. I assure him of Vanuatu’s support during his mandate. I firmly believe that his presidency will be successful and effective.
I would also like to express my deep gratitude to Ms. Maria Fernanda Espinosa Garces, outgoing President, for her leadership and the exemplary manner in which she steered the work of the General Assembly at its seventy-third session.
Let me express Vanuatu’s solidarity with the Government and the people of the Commonwealth of the Bahamas, who are affected by the destruction caused by Hurricane Dorian.
At the start of the month, the Pacific region lost one of its leaders — the Prime Minister of Tonga. I would like to convey to the people and the Government of Tonga our deepest condolences and sympathy. I would also like to convey my sincere condolences to the Government and the people of France following the death of Mr. Jacques Chirac, a friend of Vanuatu and a well-known figure in the fight against global warming.
The theme of the seventy-fourth session of the General Assembly — “Galvanizing multilateral efforts for poverty eradication, quality education, climate action and inclusion” — is relevant, given the challenges currently faced by the international community, and fully in line with the 2030 Agenda for Sustainable Development.
We meet as the world faces complex challenges: conflicts with humanitarian crises are on the rise, there is an increased risk of an arms race, terrorism remains a threat, human rights violations are widespread, the environment is undergoing rapid change due to the impacts of climate change, the technological revolution is redefining the future of work and the global economy is increasingly uncertain. Such complex global challenges come at a time when the multilateral environment is under enormous pressure owing to the increase in populism and xenophobia, which calls for more multilateral. These developments reflect the erosion of trust in multilateral institutions, including the United Nations, to provide lasting solutions for peace, security and development.
We all know that the world is increasingly interconnected and that global challenges cannot be solved by any one country alone. Multilateral institutions — first and foremost, the United Nations — are becoming increasingly necessary to address those challenges. Continued unilateralism will lead to an unsafe world. We witnessed it in Europe during the twentieth century, with its two world wars. We are also in a world where, while some fear the effects of climate change, many are dying of hunger, the atrocities of wars, natural disasters and non-communicable diseases. To address these challenges effectively and to build confidence in the current multilateral order, it is essential that multilateral institutions, such as the United Nations, continue to undergo reform in order to become more inclusive.
In its 39 years of existence, Vanuatu has been a small open island economy and, in recent years, we have experienced sustained economic growth, underpinned by good macroeconomic stability and a responsible and effective Government. Our growth projections remain promising. While we are satisfied with such achievements, Vanuatu still has a long way to go to achieve its stated objectives. And that is complicated by the fact that we are extremely vulnerable to natural disasters and external shocks in the global economy. The United Nations has described Vanuatu as the most vulnerable country in the world and, given this harsh and complex reality, achieving the Sustainable Development Goals (SDGs) will be difficult.
The recent report of the Intergovernmental Panel on Climate Change highlighted that the world is moving towards a rise in temperature of 3°C and that small island developing States, such as Vanuatu, will continue to face natural disasters, sea-level rise, droughts and ocean acidification. For small island developing States, climate change remains the greatest threat to achieving the goals we have set. The challenges we face were presented to the Secretary-General during his recent visit to the Pacific Islands, including to my country, Vanuatu. I would like to sincerely thank the Secretary-General for his visit and I hope that our concerns will be integrated into the agenda of the United Nations and that the appropriate measures will be taken to resolve our challenges.
Our extreme vulnerability means that we will be increasingly dependent on the multilateral system. Even though we are not a major contributor of greenhouse gases, we are committed to working with the international community to redouble our efforts to reduce the rise in global temperatures, so that, by 2030, 100 per cent of our electricity will be generated by renewable and sustainable energy. This effort is part of our nationally determined contributions.
The health of our oceans is threatened by irresponsible human activities and climate change, which is particularly worrisome for Vanuatu, a part of whose economy depends on marine resources. Vanuatu therefore developed an ocean policy in 2017. We put in place a planning process for the marine space to help balance the need for the protection and sustainable use of our marine resources. We have also banned the use of single-use plastics and will intensify our efforts in that area. Vanuatu will submit a report at the second United Nations Ocean Conference, to be held in Portugal in 2020. In addition, there are some maritime conventions that Vanuatu will ratify before the end of the year.
In view of the complex sustainable development challenges that small island States must face, I would like to highlight five main areas, which I believe require that substantive partnerships be forged among the United Nations and other multilateral forums. First, we must ensure that vulnerable countries, such as Vanuatu, continue to have access to subsidized funding. Secondly, we must increase funding for addressing climate change, provide for the rapid replenishment of such financial facilities as the Green Climate Fund, and simplify access to those funds. Thirdly, we must establish innovative instruments for financing the risks of natural disasters. Fourthly, we must find solutions to better manage the risk-reduction measures adopted by major international banks, which prevent correspondent banking relationships with our national banks. These measures limit our trade with the world and slow our efforts to achieve the SDGs. Fifthly, we must propose innovative solutions to the challenges faced by the markets in small island States, which, in particular, prevent other key players from participating in our economies and contributing to the implementation of the 2030 Agenda.
In August, the leaders of the Pacific Islands Forum met in Tuvalu and adopted the Kainaki II Declaration on the need to act quickly to combat climate change. Vanuatu supports regional commitments endorsed by the Blue Pacific and made 10 global appeals for urgent action on climate change. We seek the support of our development partners in order to achieve these objectives, in partnership with multilateral bodies.
The role of the multilateral system in managing our challenges through the United Nations remains, above all, broad and crucial. It is therefore essential to provide unstinting support to the Secretary-General in his efforts to reform the Organization, strengthen its role and provide it with the means to enable it to carry out its mandate appropriately. Similarly, we support the establishment of a United Nations office in the North Pacific, which will enable the Organization to strengthen its presence and extend its services to Pacific island countries.
Vanuatu is a young country, with 60 per cent of the population under the age of 15. Given the young population, we are fortunate to be able to harness the genius and potential of this young generation so that it can make a significant contribution to the development of our country. My Government’s current priority is to ensure that our young workforce is well equipped and productively integrated into the labour market. We are realizing that by investing very heavily in technical and higher education. The Government’s policy of universal access to education through public subsidies covers preschool, primary and secondary education and will help us achieve the SDGs and be well prepared to meet future economic requirements.
Since our country is an archipelago, it is very expensive and difficult to provide affordable universal health-care services to our population. Vanuatu is facing an increase in non-communicable diseases that is weighing heavily on our meagre financial resources, competing with resources that should have been invested in primary health care. We have an important task ahead of us to train our health professionals and improve our medical infrastructure to meet the growing demand for health care. Even with a promising economy, we must ensure that our growth is sustained and inclusive. Inclusiveness remains my Government’s priority, particularly to ensure that women and persons with disabilities participate fully in the economic and political development of our society.
Many countries in the world are now free from colonial rule; however, in my region, New Caledonia, French Polynesia and West Papua are still struggling for self-determination. Vanuatu calls on the administering Powers to respect the processes established by the United Nations that allow peoples to express their views on the self-determination of their country, such as in the recent referendum in New Caledonia. The same process should be followed in the case of French Polynesia.
Human rights violations are taking place in the world today. Vanuatu strongly condemns the human rights violations committed against the indigenous people of West Papua. We call for the United Nations system to be used to find solutions to these human rights abuses. Accordingly, the resolution of the leaders of the Pacific Islands Forum calls on the Office of the United Nations High Commissioner for Human Rights to visit the province of West Papua to conduct an assessment, supported by concrete evidence, of the human rights situation. Vanuatu supports this resolution, and calls on Indonesia, as a neighbouring and partner country in the region, to do the right thing and to act responsibly and authorize such a mission. I would like to recall the principles of the Charter of the United Nations and reaffirm our faith in fundamental human rights, the dignity and worth of a human person and the equal rights of men and women and of nations large and small.
I firmly believe that we have an obligation to work together towards lifting the economic, trade and financial embargo imposed on Cuba. Lifting the embargo will, inter alia, allow the Cuban people to have access to and enjoy fundamental human rights.
In recent years, the world has undergone rapid and profound changes that present complex challenges, including climate change. These challenges urge us to collaborate and create innovative and sincere partnerships in order to achieve our SDGs. We must raise our ambitions and renew our commitment through concrete actions if we are to win the fight against poverty and climate change and to ensure inclusive economic growth that takes into account our people’s aspirations to well-being.
The development concerns of small island States, whether in regard to climate change, the ocean or poverty, are real, and we will resolve them only at the global level. These challenges make us extremely vulnerable. As small countries, we do not have an army or nuclear weapons. The world community may mock us, look down on us and not consider us as strategic partners, but one thing is certain: our development concerns are also those of humankind. Shying away from the challenges hindering our development also means ignoring humankind’s hope.
After all, the global community as a whole stands together if it collaborates for the well-being of the vulnerable and the most disadvantaged. Such efforts will ensure peace, security and prosperity in the world. The United Nations Charter is our moral compass — a compass that, among other things, reminds us that we must save future generations from the scourge of war, reaffirm our faith in fundamental human rights, and promote social progress and better standards of life in a freer world. Let us all work together to realize the hope embodied in the United Nations Charter.
